Citation Nr: 1545696	
Decision Date: 10/27/15    Archive Date: 11/02/15

DOCKET NO.  93 07 167A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for hypertension, to include as secondary to service-connected ischemic heart disease or diabetes mellitus, type II, or in the alternative, claimed as due to exposure to herbicides.  

2. Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus, type II, or in the alternative, claimed as due to exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to March 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2004 administrative decision, and November 2009 December 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In March 2010, the Veteran and his wife testified at a Board hearing before the undersigned concerning his claim to establish service connection for a psychiatric disability, to include PTSD and anxiety disorder, NOS.  A transcript of that hearing is of record.  

The issue of entitlement to service connection for PTSD was previously before the Board in March 1992, when the Board denied the claim.  After this denial became final, the Veteran submitted a petition to reopen this claim.  A Travel Board hearing was held in March 2010 with the Veteran at the RO before the undersigned, who was designated to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

In June 2010, the Board, inter alia, reopened the Veteran's claim, expanded the issue to include all acquired psychiatric disabilities under the United States Court of Appeals for Veterans Claims' (the Court's) holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009), and denied it on the merits.  

The Veteran then appealed this portion of the June 2010 Board decision to the Court and, in an Order dated in February 2011, the Court partially vacated the Board's June 2010 decision and remanded the case to the Board for development consistent with a January 2011 Joint Motion for Remand (JMR).  As a result, this matter was again before the Board in February 2012, when the Board, inter alia, denied the Veteran's claim.  

The Veteran appealed this portion of the February 2012 Board decision to the Court.  In an Order dated in September 2012, the Court partially vacated the Board's February 2012 decision and remanded the case to the Board for development pursuant to a JMR.  In July 2013, the Board remanded the Veteran's claim to establish service connection for an acquired psychiatric disability, to include PTSD and anxiety disorder, NOS, for development consistent with the September 2012 JMR.  

The Board in its November 2013 decision bifurcated the issues of entitlement to service connection PTSD and entitlement to service connection for psychiatric disabilities other than PTSD, notwithstanding the Board's prior recognition of the Court's holdings in Clemons directing that psychiatric disability should be broadly characterized as part of an appealed claim. Clemons, 23 Vet. App. at 4-5 (2009).  The Board bifurcated these issues substantially based on VA psychiatric examiners in January 2008, September 2010, and August 2013 not having found the Veteran to have PTSD, with conclusions relied upon by the Board that any PTSD had resolved prior to the Veteran's filing of his claim.  In its November 2013 decision the Board accordingly denied the claim for service connection for PTSD and remanded for additional development a claim for service connection for psychiatric disability other than PTSD.  Development was to include another psychiatric examination to address questions of service etiology of any non-PTSD psychiatric disability present during the period of the claim.

However, a VA psychiatric examination was conducted in January 2014, and that examiner opined that the Veteran did have PTSD that was causally related to in-service stressors.  The RO by a December 2014 decision accordingly granted service connection for PTSD.  The bifurcated claim for service connection for psychiatric disability other than PTSD still not having been resolved, the RO by a September 2015 decision addressed that issue, granting service connection for an anxiety disorder and merging that with the service-connected PTSD, characterizing the service-connected anxiety and PTSD as a single disability.  The Board now considers this appealed issue of entitlement to service connection for psychiatric disability (once only for PTSD, then expanded to include other psychiatric disability, then bifurcated, and now rejoined) to be now wholly resolved.  (The Veteran did submit a notice of disagreement with the September 2015 decision on the issue of effective date for service connection for PTSD, but the RO in September 2015 issued a statement of the case on the earlier effective date issue, and the Veteran has not yet perfected an appeal.  Absent a perfected appeal, that earlier effective date issue is not yet before the Board for review.  38 C.F.R. § 20.200 (2015).)

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his October 2012 substantive appeal, the Veteran requested an opportunity to provide oral testimony before a Veterans Law Judge of the Board via videoconference in support of his erectile dysfunction and hypertension claims.  The Board in November 2013 remanded these issues for that hearing.  To date, the hearing has still not been scheduled.  

The Veteran's authorized representative in a September 2015 appellate brief alerted the Board to the persistent non-resolution of this request for a hearing.  Hence, the Veteran's continued desire for this hearing is reaffirmed.  As the representative noted, the Veteran's entitlement to the hearing is additionally established by the Board's prior remand for such hearing, pursuant to Stegall v. West, 11 Vet. App. 268 (1998). 

Therefore, the Board finds that these issues must be remanded again in order to schedule the Veteran for a videoconference hearing.  See 38 C.F.R. § 20.700 (2015).

Accordingly, the case is REMANDED for the following action:

The RO must place the Veteran's name on the docket for a hearing at the RO before a Veterans Law Judge of the Board of Veterans' Appeals, according to the date of his request for such a hearing in connection with his hypertension and erectile dysfunction claims.  (See the Veteran's October 2012 substantive appeal.)

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




